Barnard, P. J.
The evidence shows that the plaintiff’s intestate was standing on the platform of the defendant’s railroad at Wood lawn, in Westchester county, with milk-cans in his hand. The platform was crowded, and a train on the Hew Haven road passed south. Immediately after the passage of this train, a train on the Hew York & Harlem Railroad passed in an opposite direction. The deceased attempted to pass over the track as soon as the Hew Haven train passed, and was killed by the Pawling express on the Harlem road. There was a regular railroad crossing over a highway at the end of the station, but that was blocked by one of defendant’s trains, standing still". Heither of the trains stopped, but went through the station grounds at a high rate of speed. There was proof given tending to show that the bell of the engine was not sounded on either train, nor any whistle blown. The place where White, the deceased, crossed, was one sometimes used, and was the most available when the highway crossing was blocked up. The case was one for the jury. The rate of speed through the village, the crowded station, the blocked highway, the failure to give any warning of the approach of the trains, the fact that the Pawling express train was 10 minutes late, are facts to go to a jury upon the question of the defendant’s negligence. The case is not so strong as the case of Thompson v. Railroad Co., 110 N. Y. 636,17 N. E. Rep. 690. The exceptions should be sustained, and a new trial granted, costs to abide event. All concur.